Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 1 of 24

In the Giuted States Court of Federal Claing

No. 18-1847C
Filed: April 15, 2019

ek ek we eK kK KX RF KE KH KR KK RK KK kK kK KK

KAREN TUCKER, . | ;
* Pro Se Plaintiff; In Forma Pauperis;
Plaintiff, * Subject-Matter Jurisdiction; Failure
* to State a Claim; Motion to Dismiss;
v. * Fourth Amendment; Sixth
UNITED STATES, * Amendment; Civil Rights; Torts;
* Breach of Contract.
Defendant. *

ek k ke ek BK eK FR Kk KF Rk EK KF RK RK RK REE

Karen Tucker, pro se, Marlton, New Jersey.

Albert S$. larossi, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, Washington, D.C., for defendant. With him were
Lisa L. Donahue, Assistant Director, Commercial Litigation Branch, Robert E.
Kirschman, Jr., Director, Commercial Litigation Brach, and Joseph H. Hunt, Assistant
Attorney General, Civil Division.

OPINION
HORN. J

FINDINGS OF FACT

On November 21, 2018, pro se plaintiff Karen Tucker filed a fifty-one-page
complaint,’ in which she makes a plethora of allegations, many of which are difficult to
follow. Among other allegations, plaintiff asserts that the defendant was liable for “illegal
exaction of money; restitution, restoration to pretrial conditions, legal cost, fees, economic
and earning capacity loss, wrongful conviction, deprivation of affective[?] counsel, life,
liberty and property interest is deprivation of due process.” According to her complaint,

 

| Plaintiff attached an appendix, as well as two exhibits, to the complaint. The document
labeled as an appendix appears to be a brief Karen Tucker filed in the United States Court
of Appeals for the Third Circuit, and the two documents labeled as exhibits appear to be
documents Karen Tucked filed in the United States District Court for the District of New
Jersey.

2 Plaintiff's capitalization, emphasis, choice of words, spelling errors, grammatical errors,
and fragments of sentences, which appear throughout plaintiff's complaint, have been
included unchanged in this Opinion when quoted.

7018 G640 OOOL 1393 2355

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 2 of 24

plaintiff seeks “monetary relief, compensatory damages, liquidated damages, treble
damages and extraordinary relief.” Also on November 21, 2018, plaintiff filed an
Application to Proceed In Forma Pauperis, in which plaintiff states that she is "homeless
and indigent relying on the kindness of family and friends for food and shelter.”

In plaintiff's disjointed complaint, plaintiff alleges “Defendant(s) breach of Medicare
Part B Provider contract failing to perform executory contract duty.” Plaintiff alleges that
she “entered into and agreed to a Medicare Part B Provider contract accepted by the
Defendant(s) (exhibit 60) to provide medically necessary podiatry care to beneficiaries of
the Medicare Part B Program for claim payments.” The plaintiff also states the defendant's
“preach” is a “fraudulent statement is fraud Rule 9 (b)” and that the “breach” is due to the
“preaching party of their executory contracts duty legal obligation failing to pay claims or
issue final determination letters that deprived Plaintiff from affective assistance of
counsel.” Additionally, plaintiffs complaint refers to a “plea of guilty,” without identifying
the specific criminal case, stating:

Plaintiff is innocent on Medicare Part B Provider Count 16 Zala Farley’s
October 21, 1996 $75-dollar claim plea and factual resume contract under
Title 18 U.S.C. § 1347 March 5-10, 1999 judgment contract; fraud Rule 9(b),
and did not abandon billing claim payments in the sum certain amount of
$1,652,000 dollars doing what the terms of Defendant(s) Medicare Part B
Provider contract required to do.

Plaintiffs complaint further asserts a “violation of colorable constitution due
process of the 14th Amendment” and argues that her “life, liberty and property interest is
deprivation of due process 42 U.S.C. § 1983.” Additionally, plaintiff alleges a wide variety
of other issues, including “substantive due process error, procedural due process error
and violation of the constitution in clear harmful error of law was overlooked by the District
Court in fundamental error.”

In plaintiff's complaint, Ms. Tucker alleges “violation of her Sixth Amendment right
to affective assistance of counsel, is of the most fundamental error character.” According
to plaintiff's complaint:

[T]he Defendant(s) suppressed and fabricated evidence, failed to disclose
Rule 37 exculpatory material evidence that proved Plaintiff(s) innocence
prior to offering and Plaintiff entering into the count 16 plea and factual
resume in violation of Brady vs Maryland law that deprived Plaintiff from
affective counsel that resulted Plaintiff receiving ineffective counsel that was
not well informed and incompetent below the standards under Strickland
that ill-advised Plaintiff to make a uniformed decision without knowledge
and understanding entering into a plea of guilty when Karen Tucker was
unknowingly innocent of count 16 plea and factual resume that does not
state a crime or felony of law was committed under Title 18 U.S.C. § 1347
March 5-10, 1999 judgment based on vague laws contrary to law in clear

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 3 of 24

fundamental error and substantive due process error was in clear harmful
error of law entered for judgment.

Plaintiff states that her counsel was ineffective because her counsel allegedly “took the
opinion of US Prosecutor Leonard Senerote that Plaintiff may or may not be guilty” and
offered “testimony for the Defendant(s) as witness against Plaintiff for the US Prosecutor
Peter Winn.” Plaintiff argues that she was “not issued by Defendant(s) final determination
letters nor paid claim payments in the sum certain amount of $1,652,000 dollars dates of
services of medically necessary podiatry care provided from January 1995- February
1998 ordered and signed in writing by referring attending physicians with consent of
patients required to do.” Plaintiff alleges that she “was wrongfully convicted on inadvertent
collateral ground for civil and criminal complaint is a claim for breach of contract and
simultaneous breach of contract and fraud Rule 9(b).”

Under a separate section in plaintiff's complaint titled “Contracts Dispute Act, 44
U.S.C. § 7101 et seq. (CDA),” plaintiff states that she “gave notice to Defendant(s) that it
owed claims in the total amount of $151,198.00 dollars.” Plaintiff asserts that the
defendant is “liable” for:

[C]laim payments in the sum certain amount of $1,652,000 dollars, legal
fees, cost suit in the amount of $260,000 dollars, Restitution in the amount
of $29,000 dollars, economic and earning capacity loss that exceeds
$75,000 dollars from January 1995-November 2018 present and
Restoration to pre-trial conditions, monetary damages, compensatory
damages, liquidated damages, treble damages, relief and extraordinary
relief for dismissai of March 5-10, 1999 judgment contract.

In plaintiff's November 21, 2018 complaint in this court, in a section of plaintiffs
complaint titled “Where As Relief Sought,” plaintiff requests:

| am the Plaintiff that wants a demands for $1,652,000 dollars monetary
damages, relief and extraordinary relief and any further alternative relief the
Court deems both just and proper. Plaintiff wants to move, motion and
petition the Federal Claims Court for:

0. Motion to leave to file Informa pauperis

1. Dismiss COUNT 16 under Title 18 U.S.C. § 1347 March 5-10, 1999 and
July 11, 2018 for lack of waiver of sovereign immunity judgment contract
pursuant extraordinary relief Rule 60 (b)(1)(2)(3)(4)(5)(6){2)(d)(1)(3)(e) for
any reason to achieve justice

2. Settlement for monetary payments under 28 U.S. Code § 2414

3. Summary judgment pursuant Rule 56

4. Restore Plaintiff to pre-trial conditions

5. Compensatory damages

6. Treble damages

7. Liquidated damages

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 4 of 24

8. Economic and earning capacity loss from May 6, 1996 -November 2018
present

9. Legal cost, cost of suit, fees, interest $260,000 dollars

10. Restitution $29,000 dollars

11. Remand Rule 12. 1 or transfer or transfer 28 U.S.C. § 1631 and re-open
Rule 59 (e) and Rule 60 (b) complaint in District Court for discovery,
interrogatories, oral argument, evidentiary hearing and jury trial for all triable
matters;

12. Demand for jury trial heard on the merits Fed. Rules of Civ. P. 39 local
New Jersey Court Rules 1:8-2(b) and 4:35-1(a) to achieve justice.

13, Oral Argument YES Evidentiary Hearing Yes

14. JURY TRIAL DEMAND YES

Plaintiff alleges that her complaint “invoke[s] the jurisdiction” of this court and cites a
series of statutes, including:

A. Equitable tolling 4(a)(4)(vi) Statutes of Limitations

B. United States as Defendant(s) 28 U.S.Code §1346; 28 U.S.Code §1402,
28 U.S.C.1345 and 1348

C. Court of Federal Claims under 28 U.S.C. § 1292(d)(4)(A)

D. subject matter jurisdiction under The Tucker Act, 28 U.S.C. § 14914 (a)(2),
E. Tucker Act, 28 U.S.C. § 1491; Tucker Act, 28 U.S.C. § 1491(a)}(1), Little
Tucker Act,” 28 U.S.C. § 1346; The Little Tucker Act, 28 U.S.C. § 1346(a)(2)
F. Contract Disputes Act, 41 U.S.C. § 7101 (CDA)

G. The Federal Tort Claims Act (August 2, 1946, ch.646, Title IV, 60 Stat.
812, “28 U.S.C. Pt.V1 Ch.171” and 28 U.S.C. § 1346(b)) (“FTCA”) is a 1946
federal statute

H. 28 U.S. Code § 2414 - Payment of judgments and compromise
settlements

I, Rule 56 Summary Judgement

J. Transfer to cure want of jurisdiction 28 U.S.C. § 1631.

K. 375 False Claims Act Action filed by private individuals alleging fraud
against the U.S. Government under 31 U.S.C. § 3729.

L. Equitable tolling 4(a)(4)(vi)

M. Nature of Suit 124 Contract - Medicare Act

Plaintiff asserts that the above-captioned case is not directly related to any pending
or previously filed cases in the United States Court of Federal Ciaims. Plaintiff's
complaint, however, does appear to discuss other litigation involving plaintiff in
proceedings not before this court, alleging:

1. “District Court Stickney final judgments states the orders written and signed by
Dr. Kathleen Martin were valid orders for treatment but not for claim payment
of Medicare Part B Provider count 16.” Plaintiff argues that there was a

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 5 of 24

“substantive due process error’ and “deprivation of constitution Due Process
42 U.S.C. § 1983.” (capitalization in original).

2. Plaintiff alleges “Defendant(s) Administrative Law Judge Barrett” found that
“[p]laintiff's claim was payable and was not a crime or felony violation of Health
Insurance Portability and Accountability Act of 1996 neither a breach of the
Medicare Part B Provider contract was upheld by Defendant(s) agent Judge
Gipe, Medicare Appeals Board.” Plaintiff, however, appealed Judge Barrett's
decision, which the Medicare Appeals Council (MAC) of the Department of
Health and Human Services Departmental Appeals Board denied for review,
because Judge Barrett found that the plaintiff had “failed to provide credible
contemporaneous medical records that demonstrated medical necessity of
these services, as required by Medicare regulations.” See Tucker v. Thompson,
No.04-3934, 2006 WL 39644, at *1 (D.NJ. Jan. 9, 2006).

3. Plaintiff then filed a complaint with the United States District Court for the
District of New Jersey seeking review of Judge Barrett’s decision. Judge lrenas
of the United States District Court for the District of New Jersey found that “[t]he
evidence clearly supports ALJ Barrett's conclusion that the physicians’ orders
in the record do not establish the medical necessity of the services rendered
by Dr. Tucker.” See Tucker v. Thompson, 2006 WL 39644, at *4. Judge lrenas
further stated that, in 1996, “Dr. [Karen] Tucker submited claims for Medicare
Part B reimbursement for these services, but her claims were denied by the
local Medicare carrier. Dr. Tucker sought review of the carrier's initial
determination. Upon review, the carrier again denied her claims.” Id. at *1. After
a hearing before the local Medicare carrier on August 26, 1997, the carrier
upheld the denial of plaintiff's reimbursement claim. Id.

4. In her complaint, plaintiff alleges that she then “appealed the final decision
Judge Irenaeus final decision on May 7, 2007 entitled Plaintiff to judiciai review
filed in NJ District Court on June 1, 2007.”

Plaintiff indicates that she is bringing her complaint to “move, motion and petition the
Federal Claims Court for an order granting dismissal of July 11, 2018 and March 5-10,
1999 judgments pursuant extraordinary relief 60 (b)(1)(2)(3)(4)(5)(6) (2)(d)(1)(3)(e) for
any reason to achieve justice Remand Rule 12.1, Rule 59 (e) and Rule 60 (b) reopen all
triable matters.”

On February 12, 2019, defendant filed a motion to dismiss in the above-captioned
case in this court, requesting that “the Court dismiss for lack of subject matter jurisdiction
the complaint filed by plaintiff Karen Tucker, who appears pro se.” Defendant argues that,
“Tike the 120-page complaint Ms. Tucker filed on December 28, 2017 in the District Court
for the District of New Jersey (see Tucker v. Hargan, 2018 WL 1336134 (Mar. 15, 2018)),
Ms. Tucker's compiaint here recites 50 pages of ‘incoherent legalese.”” Defendant asserts
that “Ms. Tucker’s complaint, even when viewed in the most deferential light possible,
fails to articulate a claim that is within this Court's jurisdiction.” Defendant contends that

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 6 of 24

“Ms. Tucker's complaint implicates no identifiable money-mandating statute, regulation,
contract, or constitutional provision.” The defendant's motion to dismiss also asserts that
plaintiff's complaint fails to comply with the court's pleading standard, arguing:

Nor does Ms. Tucker's complaint meet the minimum pleading standard of
RCFC [Rules of the United States Court of Federal Claims] 8(a)(2) in any
event, which requires “a short and plain statement of the claim showing that
the pleader is entitled to relief.” This standard “does not require ‘detailed
factual allegations,’ but it demands more than an unadorned, the-
defendant-unlawfully-harmed-me accusation.” Ashcroft v. Igbal, 129 S. Ct.
1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)). A complaint that “tenders ‘naked assertion[s]’ devoid of ‘further
factual enhancement” is insufficient. Id. (quoting Bell Atl., 550 U.S. at 557).
Ms. Tucker's complaint completely fails to meet this standard.

On April 8, 2019, plaintiff filed a single-spaced, fifty-page document titled
“PLAINTIFF'S MOTION INOPPOSITION TO DEFENDANT'S MOTION TO DISMISS
FOR LACK OF SUBJECT MATTER JURISDICTION,” which, like plaintiffs complaint and
attachments, are disjointed and difficult to follow. This time, plaintiff attached to her April
8, 2019 filing 375 pages of exhibits, including, for the first time, an exhibit plaintiff titled
“Exhibit 60 Medicare Part B Provider Contract.”

Prior to filing her complaint in the above-captioned case, plaintiff previously has
filed at least eight complaints, six notices of appeal, and one petition for writ of certiorari,
some of which involved allegations identical or similar to the allegations in the above-
captioned case. See Tucker v. Sec’y Health & Human Servs., 734 F. App’x 89, 90 (3rd
Cir.) (holding that “[t]he District Court did not err in denying [Ms. Tucker's] motion for
reconsideration’), reh'g en banc denied (3rd Cir. 2018); see also Tucker v. Sec’y Health
& Human Servs., 645 F. App’x 136, 137 (3rd Cir. 2016) (describing plaintiff's complaint
as “contain[ing] approximately 200 pages of rambling, disjointed, and often incoherent
factual statements”); Tucker v. Sec’y Health & Human Servs., 588 F. App’x 110, 114 (3rd
Cir. 2014) (stating “[wJe agree with the Secretary that the District Court's prior judgment
dismissing Dr. Tucker's first complaint for lack of subject matter jurisdiction had a
preclusive effect on, and barred, the second complaint’); Tucker v. Sec'y Health & Human
Servs., 487 F. App’x 52, 53 (3rd Cir. 2012) (affirming the District Court's dismissal!
because “Dr. Tucker did not pursue any of the claims at issue in her complaint to
completion”), cert. denied, 568 U.S. 1132 (2013); Tucker v. Hargan, No. 17-13738, 2018
WL 1336134, at *1 (D.N.J. Mar. 15, 2018) (stating that Karen Tuckers complaint “offers
nothing that resembles a coherent assertion of how or why she is able to bring suit against
the federal government’), aff'd, 734 F. App’x 89 (3rd Cir.), reh’g en banc denied (3rd Cir.
2018); Tucker v. Sebelius, No. 12-5900, 2013 WL 6054552, at *6-7 (D.N.J. Nov. 15, 2013)
(stating that, while “this court may not apply res judicata or collateral estoppel,” it
dismissed her complaint because “no plausible claim to relief exists on the face of the
complaint”), aff'd, 588 F. App’x 110 (3rd Cir. 2014); Tucker v. Sebelius, No. 07-2230, 2011
WL 3047651, at *6 (D.N.J. July 25, 2011) (finding that “the government did not rob Plaintiff

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 7 of 24

of a meaningful opportunity to submit timely documentation in support of her Medicare
claims’), aff'd, 487 F. App’x 52 (3rd Cir. 2012), cert. denied, 568 U.S. 1132 (2013); Tucker
v. Sebelius, No. 07-2230, 2010 WL 2761525, at *9 (D.N.J. July 10, 2010), aff'd, 487 F.
App’x 52 (3rd Cir. 2012), cert. denied, 568 U.S. 1132 (2013).

 

 

As described by the District Court for the District of New Jersey in Tucker v.
Sebelius, plaintiff was a podiatrist who allegedly rendered Medicare benefits from 1994
to 1998. See Tucker v. Sebelius, 2011 WL 3047651, at *1. In 1996, plaintiff was
investigated for health care fraud by Blue Cross Blue Shield of Texas. Id. at *2. According
to the District Court for the District of New Jersey, plaintiff subsequently was indicted and
charged with multiple counts of health care fraud. id. at *1. During the criminal
investigation, “the Medicare Fair Hearing Office notified Plaintiff that approximately 7,000
of her claims were not supported by adequate documentation and that Plaintiff should
submit support for her claims.” Id. According to the District Court for the District of New
Jersey, in December of 1998:

Plaintiff pled guilty to one count of health care fraud. On March 5, 1999,
Plaintiff was sentenced to six months home confinement, three years
probation, and was required to pay $26,402 in restitution to the United
States. Following Plaintiff's guilty plea and sentencing, she began to pursue
unpaid Medicare claims and to seek permission to submit untimely claims
for treatment given as early as January 1996.

Id. at *2. Plaintiff's unpaid Medicare claims were denied by the Centers for Medicare and
Medicaid Services, because she was “barred for reinstating her appeals” since “[p]laintiff
did not timely submit necessary supporting documentation.” Id. In May 2007, “[p]laintiff
filed the Complaint requesting payment of ail claims, interest, and costs” in the District
Court for the District of New Jersey. ld. The District Court granted the defendant's motion
to dismiss for lack of subject-matter jurisdiction. id. Subsequently, plaintiff filed a motion
for reconsideration, which the District Court denied. Id. at *5 n.4.

Plaintiff appealed the District Court for the District of New Jersey’s July 10, 2010
and July 25, 2011 Opinions to the United States Court of Appeals for the Third Circuit.
See Tucker v. Sec’y Health & Human Servs., 487 F. App’x at 53. The Third Circuit
affirmed the District Court's dismissal of plaintiffs complaint for lack of subject-matter
jurisdiction and denial of the motion for reconsideration. Id. at 57.

Plaintiff then filed a second complaint in the District Court for the District of New
Jersey “again seeking payment for the very same Medicare claims that were the basis for
her prior complaint.” See Tucker v. Sec’y Health & Human Servs., 588 F. App’x at 113.
The District Court dismissed plaintiff's complaint and denied plaintiffs post-judgment
motion, which was treated as a motion for reconsideration, “[b]Jecause no plausible claim
to relief exists on the face of the complaint to these causes of action.” Tucker v. Sebelius,
2013 WL 6054552, at *7. Plaintiff appealed the District of New Jersey's November 15,
2013 decision to the United States Court of Appeals for the Third Circuit. Tucker v. Sec’y

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 8 of 24

Health & Human Servs., 588 F. App’x at 113. The Third Circuit affirmed the District Court's
Order dismissing the complaint for lack of subject-matter jurisdiction, stating:

The issue of the District Court's subject matter jurisdiction was actualiy
litigated in Dr. Tucker's first cause of action. Dismissal of the prior suit for
lack of subject matter jurisdiction thus barred relitigation of the jurisdictional

question. ... None of Dr. Tucker's new theories of relief involving violations
of federal statutes or her constitutional rights correct the jurisdictional
problem.

Id. at 114.

Thereafter, plaintiff filed a third complaint with the District Court, which was
dismissed, and which plaintiff appealed to the Third Circuit. See Tucker v. Sec’y Health
& Human Servs., 645 F. App’x at 137. In 2018, the Third Circuit again held that the
“District Court did not err in dismissing Tucker’s complaint. As described below, she has
repeatedly litigated her request for the Medicare payments, and we have aiready —
explained to her why her claims fail.” Tucker v. Sec’y Health & Human Servs., 734 F.
App’x at 89.

 

DISCUSSION

The court recognizes that plaintiff is proceeding pro se. When determining whether
a complaint filed by a pro se piaintiff is sufficient to invoke review by a court, a pro se
plaintiff is entitled to a more liberal construction of the pro se plaintiff's pleadings. See
Haines v. Kerner, 404 U.S. 519, 520-21 (requiring that allegations contained in a pro se
compiaint be held to “less stringent standards than formal pieadings drafted by lawyers’),
reh’g denied, 405 U.S. 948 (1972); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007);
Hughes v. Rowe, 449 U.S. 5, 9-10 (1980); Estelle v. Gamble, 429 U.S. 97, 106 (1976),
teh’g denied, 429 U.S. 1066 (1977); Matthews v. United States, 750 F.3d 1320, 1322
(Fed. Cir. 2014); Diamond v. United States, 115 Fed. Cl. 516, 524 (2014), affid, 603 F.
App’x 947 (Fed. Cir.), cert. denied, 135 S. Ct. 1909 (2015). However, “there is no ‘duty
fon the part] of the trial court. . . to create a claim which [plaintiff] has not spelled out in
his [or her] pleading... .” Lengen v. United States, 100 Fed. Cl. 317, 328 (2011)
(alterations in original) (quoting Scogin v. United States, 33 Fed. Cl. 285, 293 (1995)
(quoting Clark v. Nat'l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975)}); see
also Bussie v. United States, 96 Fed. Cl. 89, 94, aff'd, 443 F. App’x 542 (Fed. Cir. 2011);
Minehan v. United States, 75 Fed. Cl. 249, 253 (2007). “While a pro se plaintiff is held to
a less stringent standard than that of a plaintiff represented by an attorney, the pro se
plaintiff, nevertheless, bears the burden of establishing the Court's jurisdiction by a
preponderance of the evidence.” Riles v. United States, 93 Fed. Cl. 163, 165 (2010) (citing
Hughes v. Rowe, 449 U.S. at 9; and Taylor v. United States, 303 F.3d 1357, 1359 (Fed.
Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2002)); see also Golden v. United States,
129 Fed. Cl. 630, 637 (2016): Shelkofsky v. United States, 119 Fed. Cl. 133, 139 (2014)
(‘(Whhile the court may excuse ambiguities in a pro se plaintiff's complaint, the court ‘does
not excuse [a complaint’s] failures.” (quoting Henke v. United States, 60 F.3d 795, 799

 

 
Case 1:18-cv-01847-MBH Document 12 Filed 04/15/19 Page 9 of 24

(Fed. Cir. 1995))); Harris v. United States, 113 Fed. Cl. 290, 292 (2013) (“Although
plaintiffs pleadings are held to a less stringent standard, such leniency ‘with respect to
mere formalities does not relieve the burden to meet jurisdictional requirements.” (quoting
Minehan v. United States, 75 Fed. Cl. at 253)).

In the above-captioned case, pro se plaintiff, Karen Tucker, also filed an
Application to Proceed In Forma Pauperis. In order to provide access to this court for
those who cannot pay the filing fees mandated by RCFC Rule 77.1(c) (2018), 28 U.S.C.
§ 1915 (2018) permits a court to allow a plaintiff to file a complaint without payment of
fees or security, under specific circumstances. Section 1915(a)(1) states that:

Subject to subsection (b), any court of the United States may authorize the
commencement, prosecution or defense of any suit, action or proceeding,
civil or criminal, or appeal therein, without prepayment of fees or security
therefor, by a person who submits an affidavit that includes a statement of
all assets such prisoner["] possesses [and] that the person is unable to pay
such fees or give security therefor. Such affidavit shall state the nature of
the action, defense or appeal and affiant’s belief that the person is entitled
to redress.

28 U.S.C. § 1915(a)(1}. Therefore, the statute at 28 U.S.C. § 1915(a)(1)} requires a person
to submit an affidavit with a statement of all the applicant’s assets, and that the affidavit

 

3 A number of courts have reviewed the words of 28 U.S.C, § 1915(a)(1), regarding in
forma pauperis applications by non-prisoner fitigants in federal courts, and have
concluded that Congress did not intend for non-prisoners to be barred from being able to
proceed in forma pauperis in federal court. See, e.g., Lister v. Dep't of Treasury, 408 F.3d
1309, 1312 (10th Cir. 2005) (“Section 1915(a) applies to all persons applying for [in forma
pauperis] status, and not just to prisoners.”); Haynes v. Scott, 116 F.3d 137, 139 (Sth Cir.
1997) (noting that “[t]here is no indication in the statute or the legislative history of [§ 1915]
that Congress meant to curb [in forma pauperis] suits by nonprisoners”); Floyd v. U.S.
Postal Serv., 105 F.3d 274, 275-76 (6th Cir.), reh’g denied (6th Cir. 1997); see also In re
Prison Litigation Reform Act, 105 F.3d 1131, 1134 (6th Cir. 1997) (discussing how to
administer in forma pauperis rights to a non-prisoner, thereby acknowledging the rights
of non-prisoners to apply for in forma pauperis status); Leonard v. Lacy, 88 F.3d 181, 183
(2d Cir. 1996) (using “sic” following the word “prisoner” in 28 U.S.C. § 1915(a)(1)
seemingly to indicate that the use of that word was too narrow); Smith v. United States,
113 Fed. Cl. 241, 243 (2013); Powell v. Hoover, 956 F. Supp. 564, 566 (M.D. Pa. 1997)
(stating that a “fair reading of the entire section [28 U.S.C. § 1915(a)(1)] is that it is not
limited to prisoner suits”). Moreover, 28 U.S.C. § 1915(a)(1) refers to both “person” and
“prisoner.” The word “person” is used three times in the subsection, while the word
“orisoner’ is used only once. This court, therefore, finds that the single use of the word
“prisoner” in the language of 28 U.S.C. § 1915(a)(1) was not intended to eliminate a non-
prisoner from proceeding in federal court in forma pauperis, provided that the civil litigant
can demonstrate appropriate need. Any other interpretation is inconsistent with the
statutory scheme of 28 U.S.C. § 1915.

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 10 of 24

state the nature of the action, defense, or appeal and affiant’s belief that the person is
entitled to redress. See id.

When enacting the in forma pauperis statute, 28 U.S.C. § 1915, Congress
recognized that “‘a litigant whose filing fees and court costs are assumed by the public,
unlike a paying litigant, lacks an economic incentive to refrain from filing frivolous,
malicious, or repetitive lawsuits.” Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting
Neitzke v. Williams, 490 U.S. 319, 324 (1989)); see aiso McCullough v. United States, 76
Fed. Cl. 1, 3 (2006), appeal dismissed, 236 F. App’x 615 (Fed. Cir.}, reh’g denied (Fed.
Cir.), cert. denied, 552 U.S. 1050 (2007). Accordingly, Congress included subsection (e}
in the in forma pauperis statute, which allows courts to dismiss lawsuits determined to be
“frivolous or malicious.” 28 U.S.C. § 1915(e). The United States Supreme Court has found
that “a court may dismiss a claim as factually frivoious only if the facts alleged are ‘clearly
baseless’... a category encompassing allegations that are ‘fanciful’. . . ‘fantastic’. . .
and ‘delusional... ."” Denton v. Hernandez, 504 U_S. at 32-33 (internal citations omitted);
see also Floyd v. United States, 125 Fed. Cl. 183, 191 (2076); Jones v. United States,
122 Fed. Cl. 543, 545 (2015), appeal dismissed (Fed. Cir. 2016); McCullough v. United
States, 76 Fed. Cl. at 3; Schagene v. United States, 37 Fed. Cl. 661, 663 (1997). Courts,
however, should exercise caution in dismissing a case under section 1975(e) because a
claim that the court perceives as unlikely to be successful is not necessarily frivolous. See
Denton v. Hernandez, 504 U.S. at 33. As stated by the United States Supreme Court, “a
finding of factual frivolousness is appropriate when the facts alleged rise to the level of
the irrational or the wholly incredible, whether or not there are judicially noticeable facts
available to contradict them.” Id.

 

 

The standard in 28 U.S.C. § 1915(a)(1) for in forma pauperis eligibility is “unable
to pay such fees or give security therefor.” Determination of what constitutes “unable to
pay” or unabie to “give security therefor,” and, therefore, whether to allow a plaintiff to
proceed in forma pauperis is left to the discretion of the presiding judge, based on the
information submitted by the plaintiff or plaintiffs. See, ¢.g., Rowland v. Cal. Men’s Colony,
Unit II Men's Advisory Council, 506 U.S. 194, 217-18 (1993); Roberson v. United States,
115 Fed. Cl. 234, 239, appeal dismissed, 556 F. App’x 966 (Fed. Cir. 2014); Fuentes v.
United States, 100 Fed. Cl. 85, 92 (2011). This court and its predecessors were
established to make available a user friendly forum in which plaintiffs can submit their
legitimate claims against the sovereign, limited only by the legislative decision to waive
sovereign immunity as to the types of claims allowed. In fact, prominently posted at the
entrance to this courthouse are the words of Abraham Lincoln: “It is as much the duty of
government to render prompt justice against itself, in favor of citizens, as itis to administer
the same, between private individuals.”

 

 

Interpreting an earlier version of the in forma pauperis statute, the United States
Supreme Court offered the following guidance:

We cannot agree with the court below that one must be absolutely destitute

to enjoy the benefit of the statute. We think an affidavit is sufficient which
states that one cannot because of his poverty “pay or give security for the

10

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 11 of 24

costs ... and still be able to provide” himself and dependents “with the
necessities of life.” To say that no persons are entitled to the statute’s
benefits until they have sworn to contribute to payment of costs, the last
dollar they have or can get, and thus make themselves and their
dependents wholly destitute, would be to construe the statute in a way that
would throw its beneficiaries into the category of public charges. The public
would not be profited if relieved of paying costs of a particular litigation only
to have imposed on it the expense of supporting the person thereby made
an object of public support. Nor does the result seem more desirable if the
effect of this statutory interpretation is to force a litigant to abandon what
may be a meritorious claim in order to spare himself complete destitution.
We think a construction of the statute achieving such consequences is an
inadmissible one.

Adkins v. E.l. DuPont de Nemours & Co., 335 U.S. 331, 339-40 (1948) (omissions in
original). In Fiebelkorn v. United States, for example, a Judge of the United States Court
of Federal Claims indicated that:

[T]he threshold for a motion to proceed in forma pauperis is not high: The
statute requires that the applicant be ‘unable to pay such fees.’ 28 U.S.C.
§ 1915(a}(1}. To be ‘unable to pay such fees’ means that paying such fees
would constitute a serious hardship on the plaintiff, not that such payment
would render plaintiff destitute.

Fiebelkorn v. United States, 77 Fed. Cl. 59, 62 (2007): see also McDermott v. United
States, 130 Fed. Cl. 412, 414 (quoting Fiebelkorn v. United States, 77 Fed. Cl. at 62),
aff'd, No. 2017-1790, 2017 WL 4082033 (Fed. Cir. June 13, 2017); Conerly v. United
States, 137 Fed. Cl. 140, 142 (2018); Fuentes v. United States, 100 Fed. Cl. at 92; Brown
v. United States, 76 Fed. Cl. 762, 763 (2007); Hayes v. United States, 71 Fed. Cl. 366,
369 (2006).

In her Application to Proceed In Forma Pauperis in this court, plaintiff indicates that
she is currently unemployed. Plaintiff checked the “No” column in her application
indicating that she has not received any money within the past twelve months in the form
of “[rlent payments, interest, or dividends,” “[plensions, annuities, or life insurance
payments,” and “[glifts or inheritances.” In response to the question, “[hJow are you paying
for your expenses,” plaintiff replied that she “is homeless and indigent relying on the
kindness of family and friends for food and shelter.” In response to the question, “[hlow
much money do you have in cash or in a checking, savings, or inmate account,” plaintiff
replied “0.” Plaintiff stated that she has debts of “600,000 student loans Neinet and Sallie
Mae.” Based on the plaintiff's representations in her Application to Proceed In Forma
Pauperis, plaintiff appears to be unable to pay the court's filing fee. As discussed in detail
below, however, plaintiff's Application to Proceed In Forma Pauperis is moot because her
complaint is being dismissed for failure to state a claim and lack of subject-matter
jurisdiction.

11

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 12 of 24

In examining what must be pled in order to state a claim, a plaintiff need only state
in the complaint “a short and plain statement of the claim showing that the pleader is
entitled to relief.” RCFC 8(a)(2) (2018); see also Bell Atl. Corp. v. Twombly, 550 U.S. at
555. The United States Supreme Court has stated:

While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not
need detailed factual allegations, [Conley v. Gibson, 355 U.S. 41, 47
(1957)]; Sanjuan v. American Bd. of Psychiatry and Neurology, Inc., 40 F.3d
247, 251 (7th Cir. 1994), a plaintiff's obligation to provide the “grounds” of
his “entitle[ment] to relief’ requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do, see
Papasan v. Allain, 478 U.S. 265, 286 (1986) (on a motion to dismiss, courts
“are not bound to accept as true a legal conclusion couched as a factual
allegation”). Factual allegations must be enough to raise a right to relief
above the speculative level, see 5 C. Wright & A. Miller, Federal Practice
and Procedure § 1216, pp. 235-36 (3d ed. 2004) (hereinafter Wright &
Miller} (‘[T]he pleading must contain something more... than... a
statement of facts that merely creates a suspicion [of] a legally cognizable
right of action”), on the assumption that all the allegations in the complaint
are true (even if doubtful in fact), see, e.g., Swierkiewicz v. Sorema N.A.,
534 U.S. 506, 508, n.1 (2002); Neitzke v. Williams, 490 U.S. 319, 327
(1989) (“Rule 12(b)(6) does not countenance . . . dismissals based on a
judge’s disbelief of a complaint’s factual allegations”); Scheuer v. Rhodes,
416 U.S. 232, 236 (1974) (a well-pleaded complaint may proceed even if it
appears “that a recovery is very remote and unlikely”)... . [We do not
require heightened fact pleading of specifics, but only enough facts to state
a claim to relief that is plausible on its face.

Bell Ati. Corp. v. Twombly, 550 U.S. at 555-56, 570 (footnote and other citations omitted;
omissions in original); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl.
Corp. v. Twombly, 550 U.S. at 555-57, 570); Frankel v. United States, 842 F.3d 1246,
1249 (Fed. Cir. 2016); A&D Auto Sales, Inc. v. United States, 748 F.3d 1142, 1157 (Fed.
Cir. 2014); Bell/Heery v. United States, 739 F.3d 1324, 1330 (Fed. Cir.), reh'g and reh'g
en banc denied (Fed. Cir. 2014); Kam-Almaz v. United States, 682 F.3d 1364, 1367 (Fed.
Cir. 2012) (‘The facts as alleged ‘must be enough to raise a right to relief above the
speculative level, on the assumption that all the allegations in the complaint are true (even
if doubtful in fact).’” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 557)); Totes-lsotoner
Corp. v. United States, 594 F.3d 1346, 1354-55 (Fed. Cir.}, cert. denied, 562 U.S. 830
(2010); Bank of Guam v. United States, 578 F.3d 1318, 1326 (Fed. Cir.) (“In order to avoid
dismissal for failure to state a claim, the complaint must allege facts ‘plausibly suggesting
(not merely consistent with)’ a showing of entitlement to relief.” (quoting Bell Atl Corp. v.
Twombly, 550 U.S. at 557)), reh’g and reh’g en banc denied (Fed. Cir. 2009), cert. denied,
561 U.S. 1006 (2010); Cambridge v. United States, 558 F.3d 1331, 1335 (Fed. Cir. 2009)
(‘{A] plaintiff must plead factual allegations that support a facially ‘plausible’ claim to relief
in order to avoid dismissal for failure to state a claim.” (quoting Bell Atl, Corp. v. Twombly,
550 U.S. at 570)); Cary v. United States, 552 F.3d 1373, 1376 (Fed. Cir.) (“The factual

12

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 13 of 24

allegations must be enough to raise a right to relief above the speculative level. This does
not require the plaintiff to set out in detail the facts upon which the claim is based, but
enough facts to state a claim to relief that is plausible on its face.” (citing Bell Atl. Corp. v.
Twombly, 550 U.S. at 555, 570)), reh’g denied (Fed. Cir.), cert. denied, 557 U.S. 937
(2009); Christen v. United States, 133 Fed. Cl. 226, 229 (2017); Christian v. United States,
131 Fed. Cl. 134, 144 (2017); Vargas v. United States, 114 Fed. Cl. 226, 232 (2014);
Fredericksburg Non-Profit Housing Corp. v. United States, 113 Fed. Cl. 244, 253 (2013),
aff'd, 579 F. App’x 1004 (Fed. Cir. 2014); Peninsula Grp. Capital Corp. v. United States,
93 Fed. Cl. 720, 726-27 (2010), appeal dismissed, 454 F. App’x 900 (Fed. Cir. 2011);
Legal Aid Soc’y of N.Y. v. United States, 92 Fed. Cl. 285, 292, 298 n.14 (2010).

 

 

When deciding a case based on a failure to state a claim, the court “must accept
as true the factual allegations in the complaint.” Engage Learning, Inc. v. Salazar, 660
F.3d 1346, 1355 (Fed. Cir. 2011); see also Erickson v. Pardus, 551 U.S. at 94 (“In
addition, when ruling on a defendant’s motion to dismiss, a judge must accept as true ail
of the factual allegations contained in the complaint.” (citing Bell Atl Corp. v. Twombly,
550 U.S. at 555-56 (citing Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508 n.1 (2002})));
Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (“Moreover, it is well established that, in
passing on a motion to dismiss, whether on the ground of lack of jurisdiction over the
subject matter or for failure to state a cause of action, the allegations of the complaint
should be construed favorably to the pleader.”), abrogated on other grounds by Hariow v.
Fitzgeraid, 457 U.S. 800 (1982), recognized by Davis v. Scherer, 468 U.S. 183, 190
(1984); Harris v. United States, 868 F.3d 1376, 1379 (Fed. Cir. 2017) (citing Call Henry,
Inc. v. United States, 855 F.3d 1348, 1354 (Fed. Cir. 2017)); United Pac. Ins. Co. v. United
States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); Samish Indian Nation v. United States,
419 F.3d 1355, 1364 (Fed. Cir. 2005); Boise Cascade Corp. v. United States, 296 F.3d
1339, 1343 (Fed. Cir.), reh’g and reh’g en banc denied (Fed. Cir. 2002), cert. denied, 538
U.S. 906 (2003).

 

 

 

 

 

in the above-captioned case, plaintiffs November 21, 2018 complaint contains
fifty-one single-spaced pages of incoherent rambling. Many of plaintiffs allegations
randomly appear in plaintiff's complaint without context as to the relevance or significance
of the allegation. For example, plaintiff's complaint often inserts quotations from an
unidentified transcript without indicating who the speakers in the transcript are or how the
quoted material supports or relates to plaintiff's allegations. The court has, repeatedly,
attempted to construe plaintiff's complaint in a manner that would harmonize plaintiffs
allegations in a semi-logical way, but plaintiff's complaint is so bizarrely written that it
cannot possibly state a claim upon which relief may be granted. Moreover, plaintiff's
complaint also loosely, and incorrectly, uses legal terms without explaining why plaintiff
believes the legal term to be relevant to her claims or what plaintiff believes the legal term
to mean. Although, as discussed below, the court is dismissing plaintiff's complaint for
lack of jurisdiction, the court notes that plaintiff's convoluted complaint also fails to state
claim.

As indicated above, defendant has moved to dismiss the plaintiff's complaint for
lack of subject-matter jurisdiction. “Subject-matter jurisdiction may be challenged at any

13

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 14 of 24

time by the parties or by the court sua sponte.” Folden v. United States, 379 F.3d 1344,
1354 (Fed. Cir. 2004) (citing Fanning, Phillips & Molnar v. West, 160 F.3d 717, 720 (Fed.
Cir. 1998)); see also Int'l Elec. Tech. Corp. v. Hughes Aircraft Co., 476 F.3d 1329, 1330
(Fed. Cir. 2007). The Tucker Act, 28 U.S.C. § 1491 (2018), grants jurisdiction to this court
as follows:

The United States Court of Federal Claims shail have jurisdiction to render
judgment upon any claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States,
or for liquidated or unliquidated damages in cases not sounding in tort.

28 U.S.C. § 1491(a)(1).

As interpreted by the United States Supreme Court, the Tucker Act waives
sovereign immunity to allow jurisdiction over claims against the United States (1) founded
on an express or implied contract with the United States, (2) seeking a refund from a prior
payment made to the government, or (3) based on federal constitutional, statutory, or
regulatory law mandating compensation by the federal government for damages
sustained. See United States v. Navaio Nation, 556 U.S. 287, 289-90 (2009); see also
United States v. Mitchell, 463 U.S. 206, 216 (1983): Alvarado Hosp., LLC v. Price, 868
F.3d 983, 991 (Fed. Cir. 2017); Greenlee Cnty., Ariz. v. United States, 487 F.3d 871, 875
(Fed. Cir.}, reh’g and reh’g en banc denied (Fed. Cir. 2007), cert. denied, 552 U.S. 1142
(2008); Palmer v. United States, 168 F.3d 1310, 1314 (Fed. Cir. 1999). “Not every claim
invoking the Constitution, a federal statute, or a regulation is cognizable under the Tucker
Act. The claim must be one for money damages against the United States ... .” United
States v. Mitchell, 463 U.S. at 216; see also United States v. White Mountain Apache
Tribe, 537 U.S. 465, 472 (2003); N.Y. & Presbyterian Hosp. v. United States, 881 F.3d
877, 881 (Fed. Cir. 2018); Smith v. United States, 709 F.3d 1114, 1116 (Fed. Cir.), cert.
denied, 571 U.S. 945 (2013); RadioShack Corp. v. United States, 566 F.3d 1358, 1360
(Fed. Cir. 2009); Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed.
Cir. 2008) (“[P]laintiff must... identify a substantive source of law that creates the right
to recovery of money damages against the United States.”); Golden v. United States, 118
Fed. Cl. 764, 768 (2014). In Ontario Power Generation, Inc. v. United States, the United
States Court of Appeals for the Federal Circuit identified three types of monetary claims
for which jurisdiction is lodged in the United States Court of Federal Claims. The Ontario
Power Generation, Inc. court wrote:

 

 

The underlying monetary claims are of three types. . . . First, claims alleging
the existence of a contract between the plaintiff and the government fall
within the Tucker Act’s waiver. . . . Second, the Tucker Act’s waiver
encompasses claims where “the plaintiff has paid money over to the
Government, directly or in effect, and seeks return of all or part of that sum.”
Eastport S.S. [Corp. v. United States, 178 Ct. Cl. 599, 605-06,] 372 F.2d
[1002,] 1007-08 [(1967)] (describing illegal exaction claims as claims “in
which ‘the Government has the citizen’s money in its pocket” (quoting

14

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 15 of 24

Clapp v. United States, 127 Ct. Cl. 505, 117 F. Supp. 576, 580 (1954))....
Third, the Court of Federal Claims has jurisdiction over those claims where
“money has not been paid but the plaintiff asserts that he is nevertheless
entitled to a payment from the treasury.” Eastport $.S., 372 F.2d at 1007.
Claims in this third category, where no payment has been made to the
government, either directly or in effect, require that the “particular provision
of law relied upon grants the claimant, expressly or by implication, a right to
be paid a certain sum.” Id.; see also [United States v. [Testan, 424 U.S.
[392,] 401-02 [1976] (“Where the United States is the defendant and the
plaintiff is not suing for money improperly exacted or retained, the basis of
the federal claim-whether it be the Constitution, a statute, or a regulation-
does not create a cause of action for money damages unless, as the Court
of Claims has stated, that basis ‘in itself. . . can fairly be interpreted as
mandating compensation by the Federal Government for the damage
sustained.” (quoting Eastport S.S., 372 F.2d at 1009)). This category is

- commonly referred to as claims brought under a “money-mandating”
statute.

Ont. Power Generation, Inc. v. United States, 369 F.3d 1298, 1301 (Fed. Cir. 2004); see
also Samish Indian Nation v. United States, 419 F.3d at 1364: Twp. of Saddle Brook v.
United States, 104 Fed. Cl. 101, 106 (2012).

To prove that a statute or regulation is money-mandating, a plaintiff must
demonstrate that an independent source of substantive law relied upon “can fairly be
interpreted as mandating compensation by the Federal Government.” United States v.
Navajo Nation, 556 U.S. at 290 (quoting United States v. Testan, 424 U.S. at 400); see
also United States v. White Mountain Apache Tribe, 537 U.S. at 472; United States v.
Mitchell, 463 U.S. at 217; Blueport Co., LLC v. United States, 533 F.3d 1374, 1383 (Fed.
Cir. 2008), cert. denied, 555 U.S. 1153 (2009). The source of law granting monetary relief
must be distinct from the Tucker Act itself. See United States v. Navajo Nation, 556 U.S.
at 290 (The Tucker Act does not create “substantive rights; [it is simply a] jurisdictional
provision[] that operate[s] to waive sovereign immunity for claims premised on other
sources of law (¢.g., statutes or contracts).”). “If the statute is not money-mandating, the
Court of Federal Claims lacks jurisdiction, and the dismissal should be for lack of subject
matter jurisdiction.” Jan's Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299,
1308 (Fed. Cir. 2008) (quoting Greenlee Cnty., Ariz. v. United States, 487 F.3d at 876);
see also N.Y. & Presbyterian Hosp., 881 F.3d at 881; Fisher v. United States, 402 F.3d
1167, 1173 (Fed. Cir. 2005) (noting that the absence of a money-mandating source is
“fatal to the court's jurisdiction under the Tucker Act’); Price v. United States, 133 Fed.
Cl. 128, 130 (2017); Peopies v. United States, 87 Fed. Ci. 553, 565-66 (2009).

When deciding a case based on a lack of subject-matter jurisdiction or for failure
to state a claim, this court must assume that all undisputed facts alleged in the complaint
are true and must draw all reasonable inferences in the non-movant'’s favor. See Erickson
v. Pardus, 551 U.S. at 94 (‘When ruling on a defendant’s motion to dismiss, a judge
must accept as true all of the factual allegations contained in the complaint.” (citing Bell

15

 

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 16 of 24

Atl. Corp. v. Twombly, 550 U.S. at 555-56 (citing Swierkiewicz v. Sorema N. A., 534 U.S.
at 508 n.1))); see also Frankel v. United States, 842 F.3d at 1249 (“In deciding a motion
to dismiss, a court is required to accept as true all factual allegations pleaded.” (citing
Ashcroft v. Iqbal, 556 U.S. at 678)); Fid. & Guar, Ins. Underwriters, Inc. v. United States,
805 F.3d 1082, 1084 (Fed. Cir. 2015); Trusted Integration, Inc. v. United States, 659 F.3d
1159, 1163 (Fed. Cir. 2011).

“Determination of jurisdiction starts with the complaint, which must be well-pleaded
in that it must state the necessary elements of the plaintiff's claim, independent of any
defense that may be interposed.” Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir.)
(citing Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1 (1983)), reh’g
denied (Fed. Cir. 1997); see also Klamath Tribe Claims Comm. v. United States, 97 Fed.
Cl. 203, 208 (2011); Gonzalez-McCaulley Inv. Grp., Inc. v. United States, 93 Fed. Cl. 710,
713 (2010). A plaintiff need only state in the complaint “a short and plain statement of the
grounds for the court's jurisdiction,” and “a short and plain statement of the claim showing
. that the pleader is entitled to relief.” RCFC 8(a)(1), (2) (2018); Fed. R. Civ. P. 8(a)(1), (2)
(2019): see also Ashcroft v. Iqbal, 556 U.S. at 677-78 (citing Bell Atl. Corp. v. Twombly,
550 U.S. at 555-57, 570). To properly state a claim for relief, “[cJonclusory allegations of
law and unwarranted inferences of fact do not suffice to support a claim.” Bradley v.
Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998); see also MeZeal v. Sprint Nextel
Corp., 501 F.3d 1354, 1363 n.9 (Fed. Cir. 2007) (Dyk, J., concurring in part, dissenting in
part) (quoting C. WRIGHT AND A. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1286 (3d
ed. 2004)); Briscoe v. LaHue, 663 F.2d 713, 723 (7th Cir. 1981) (“[C]onclusory allegations
unsupported by any factual assertions will not withstand a motion to dismiss.”), aff'd, 460
U.S. 325 (1983). “A plaintiff's factual allegations must ‘raise a right to relief above the
speculative level’ and cross ‘the line from conceivable to plausible.” Three S Consulting
v. United States, 104 Fed. Cl. 510, 523 (2012) (quoting Bell Atl. Corp. v. Twombly, 550
U.S. at 555), affd, 562 F. App’x 964 (Fed. Cir.), reh’g denied (Fed. Cir. 2014). As stated
in Ashcroft _y. Iqbal, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic
recitation of the elements of a cause of action will not do.’ 550 U.S. at 555. Nor does a
complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.”
Ashcroft v. Iqbal, 556 U.S. at 678 (quoting Bell Atl, Corp. v. Twombly, 550 U.S. at 555),

 

 

In plaintiff's complaint in this court, plaintiff has asserted numerous allegations for
which she seeks relief, including: a general violation of “Constitution due process,” stating
that there has been “manifest injustice, prejudice injustice and miscarriage of justice” and
that she has “suffered deprivation of life, liberty and property interest in violation of Due
Process 42 U.S. Code § 1983.” In plaintiff's complaint, plaintiff cites to “42 U.S.C. § 1983”
as a basis for jurisdiction in this court. In its motion to dismiss, defendant argues that this
court does not have jurisdiction to review claims pursuant to 42 U.S.C. § 1983 (2018).
(citing Doe v. United States, 74 Fed. Cl. 794, 798 (2006)). Defendant contends:

Section 1983 permits “any citizen of the United States or other person within

the jurisdiction thereof? to seek redress at either law or equity for
“deprivation of any rights, privileges, or immunities secured by the

16

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 17 of 24

Constitution and laws... .” 42 U.S.C. § 1983. Jurisdiction to entertain such
claims is conferred exclusively upon district courts. 28 U.S.C. § 1343(a){4).

(omission in original).
The statute at 42 U.S.C. § 1983 provides:

Every person who, under color of any statute, ordinance, regulation,
custom, or usage, of any State or Territory or the District of Columbia,
subjects, or causes to be subjected, any citizen of the United States or other
person within the jurisdiction thereof to the deprivation of any rights,
privileges, or immunities secured by the Constitution and laws, shall be
liable to the party injured in an action at law, suit in equity, or other proper
proceeding for redress ....

Id. The statute at 28 U.S.C. § 1343(a)(4) (2018) states: “The district courts shail have
original jurisdiction of any civil action authorized by law to be commenced by any
person . . . [tlo recover damages or to secure equitable or other relief under any Act of
Congress providing for the protection of civil rights, including the right to vote.” Id. To the
extent plaintiff is trying to allege a general violation of her civil rights under 42 U.S.C.
§ 1983, the United States Court of Federal Claims lacks jurisdiction to hear claims alleging
a deprivation of civil rights under color of law. See Elkins v. United States, 229 Ct. Cl.
607, 608 (1981) (“[Wie do not have jurisdiction over claims based upon alleged violations
of the civil rights laws.” (citation omitted)); see also Weir v. United States, 141 Fed. Cl.
169, 177-78 (2018); Johnson v. United States, 135 Fed. Cl. 565, 575 (2017) (“Section
4343 of Title 28 provides the federal District Courts original jurisdiction over any relief
requested under an ‘Act of Congress providing for the protection of civil rights.” (citations
omitted)); Vincent v. United States, 135 Fed. Cl, 561, 563 (2017) (‘{A]ctions for civil rights
violations brought under 42 U.S.C. § 1983 (2012) cannot be heard by this court.” (citing
Marlin v. United States, 63 Fed. Cl. 475, 476 (2005), appeal dismissed, 146 F. App’x 491
(Fed. Cir. 2005))), aff'd, 733 F. App’x 529 (Fed. Cir. 2018); Wagstaff v. United States, 105
Fed. Cl. 99, 109 (2012); May v. United States, 104 Fed. Cl. 278, 284 (2012), aff'd, 534 F.
App’x 930 (Fed. Cir. 2013). Furthermore, in Blassingame v. United States, a judge of this
court determined that jurisdiction is lacking over claims brought pursuant to civil rights
laws, including 42 U.S.C. § 1983, as jurisdiction for such claims remains exclusively with
the United States District Courts. The Blassingame court stated:

Section 1983 is not a jurisdiction-granting statute. District courts are given
jurisdiction to hear claims for damages for violation of that provision by
virtue of 28 U.S.C. § 1343(a)(4) (1988). Such an action cannot be sustained
here, however, because this court has not been given an equivalent
jurisdiction. See Sanders v. United States, 32 Fed. Cl. 573, 576 (1995);
Anderson v. United States, 22 Cl. Ct.178, 179 n. 2 (1990), aff'd, 937 F.2d
623 (Fed. Cir. 1991).

17

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 18 of 24

Blassingame v. United States, 33 Fed. Cl. 504, 505, aff'd, 73 F.3d 379 (Fed. Cir. 1995),
reh’'g denied (Fed. Cir.), cert. denied, 517 U.S. 1237 (1996). Accordingly, this court
dismisses any of plaintiff's claims which may allege violations under 42 U.S.C. § 1983 for
lack of jurisdiction.

Plaintiff also tries to allege a violation of the “protections guaranteed by the due
process clause of the Fourteenth Amendment in violation of the Constitution” and the
“colorable due process clause of 14th Amendment.” Defendant does not specifically
address plaintiff's claim alleging a violation of the Fourteenth Amendment, although the
defendant, in the motion to dismiss, asserts that “this Court cannot exercise jurisdiction
over any of Ms. Tucker's claims.” The United States Court of Appeals for the Federal
Circuit has held that this court does not possess jurisdiction to consider claims arising
under the Due Process Clause of the Fourteenth Amendment to the United States
Constitution. See Crocker v. United States, 125 F.3d 1475, 1476 (Fed. Cir. 1997)
(concluding that the United States Court of Federal Claims has no jurisdiction over a due
process violation under the Fifth and Fourteenth Amendments (citing LeBlanc v. United
States, 50 F.3d 1025, 1028 (Fed. Cir. 1995))); see also Smith v. United States, 709 F.3d
at 1116 (“The law is well settled that the Due Process clauses of both the Fifth and
Fourteenth Amendments do not mandate the payment of money and thus do not provide
a cause of action under the Tucker Act.” (citing LeBlanc v. United States, 50 F.3d at
1028)); In_re United States, 463 F.3d 1328, 1335 n.5 (Fed. Cir.) (“[Blecause the Due
Process Clause is not money-mandating, it may not provide the basis for jurisdiction
under the Tucker Act.”), reh’g and reh’g en banc denied (Fed. Cir. 2006), cert. denied sub
nom. Scholl v. United States, 552 U.S. 940 (2007); Acadia Tech., Inc. & Global Win Tech..,
Ltd. v. United States, 458 F.3d 1327, 1334 (Fed. Cir. 2006); Collins v. United States, 67
F.3d 284, 288 (Fed. Cir.) (‘T]he due process clause does not obligate the government to
pay money damages.”), reh’g denied (Fed. Cir. 1995); Mullenberg v. United States, 857
F.2d 770, 773 (Fed. Cir. 1988) (finding that the Due Process clauses “do not trigger
Tucker Act jurisdiction in the courts”); Murray v. United States, 817 F.2d 1580, 1583 (Fed.
Cir. 1987) (noting that the Fifth Amendment Due Process clause does not include
language mandating the payment of money damages); Vondrake v. United States, 141
Fed. Cl. 599, 602 (2019) (citing Smith v. United States, 709 F.3d at 1116), Weir v. United
States, 141 Fed. Cl. 169, 177 (2018); Maehr v, United States, 139 Fed. Cl. 1, 3-4 (2018)
(stating that Smith v. United States, 709 F.3d at 1114, “remains controlling law today”);
Zainulabeddin v. United States, 138 Fed. Cl. 492, 505 (2018) (citing LeBlanc v. United
States, 50 F.3d at 1028); Harper v. United States, 104 Fed. Cl. 287, 291 n.5 (2012);
Hampel v. United States, 97 Fed. Ci. 235, 238, aff'd, 429 F. App’x 995 (Fed. Cir. 2011),
cert, denied, 565 U.S. 1153 (2012). Due process claims “must be heard in District Court.”
Kam-Almaz v. United States, 96 Fed. Cl. 84, 89 (2011) (citing Acadia Tech., Inc. & Global
Win Tech., Ltd. v. United States, 458 F.3d at 1334), aff'd, 682 F.3d 1364 (Fed. Cir. 2012).
Accordingly, this court does not have jurisdiction over any of plaintiff's Fourteenth
Amendment due process claims, and those claims by plaintiff are dismissed.

 

 

 

In plaintiff's complaint, further allegations include that plaintiff “has suffered
deprivation of affective assistance of counsel in violation of Sixth Amendment” in one of
the cases plaintiff litigated prior to filing the above-captioned case. Defendant, in its

18

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 19 of 24

motion to dismiss, argues that the court does not possess jurisdiction to hear claims
based on the Sixth Amendment to the Constitution (citing Ogden v. United States, 61
Fed. Cl. 44, 47 (2004)). Insofar as plaintiff's claims allege a violation of her rights under
the Sixth Amendment to the United States Constitution, the Sixth Amendment is not
money-mandating and, therefore, jurisdiction to review these claims does not lie in this
court. See Dupre v. United States, 229 Ct. Cl. 706, 706 (1981) (‘[T]he fourth and sixth
amendments do not in themselves obligate the United States to pay money damages;
and, therefore, we have no jurisdiction over such claims.”); see also Taylor v. United
States, 139 Fed. Cl. 4, 8 (2018) (stating that “the court has determined that it does not
have jurisdiction to adjudicate the Sixth Amendment claims”), affd, 747 F. App’x 863
(Fed. Cir. 2019); Turpin v. United States, 119 Fed. Cl. 704, 707 (2015) (“To the extent
that Ms. Turpin’s complaint brings constitutional challenges under the Due Process
Clause and the Sixth Amendment, the Court cannot hear such claims because neither of
these constitutional provisions is a money-mandating source."); Gable_v. United States,
106 Fed. Cl. 294, 298 (2012) (“[T]he United States Court of Federai Claims does not have
jurisdiction to adjudicate the alleged violations of Plaintiff's Sixth Amendment rights,
because that constitutional provision is not money-mandating.”); Treece v. United States,
96 Fed. Cl. 226, 231 (2010) (citing Milas v. United States, 42 Fed. Cl. 704, 710, aff'd, 217
F.3d 854 (Fed. Cir. 1999)); Smith v. United States, 51 Fed. Cl. 36, 38 (2001) (finding that
the Court of Federal Claims lacks jurisdiction over Sixth Amendment ineffective
assistance of counsel claims), affd, 36 F. App’x 444 (Fed. Cir.), reh’g denied, 42 F. App’x
469 (Fed. Cir.), cert. denied, 537 U.S. 1010 (2002). Therefore, this court lacks jurisdiction
over plaintiff's sixth amendment claim and that claim is dismissed.

Plaintiff continues by alleging that “Defendant(s) that include US Prosecutor
Leonard Senerote and Peter Winn misconduct caused Plaintiff false arrest, false
imprisonment based on false statements and fraudulent misrepresentations.” These
allegations, however, sound in tort, over which this court also does not have jurisdiction.
See Leitner v. United States, 92 Fed. Cl. 220, 224 (2010) (“False imprisonment is a tort,
and the Tucker Act bars claims sounding in tort from the jurisdiction of this Court.” (citation
omitted)); Zhao v. United States, 91 Fed. Cl. 95, 100 (2010) (noting that a claim of false
imprisonment is a tort claim and that the United States Court of Federal Claims lacks
jurisdiction over tort claims); see also 28 U.S.C. § 1491(a); Keene Corp. v. United States,
508 U.S. 200, 214 (1993) (stating that “tort cases are outside the jurisdiction of the Court
of Federal Claims’); Rick’s Mushroom Serv., Inc., 521 F.3d at 1343 (stating that “[t]lhe
plain language of the Tucker Act excludes from the Court of Federal Claims jurisdiction
claims sounding in tort”); Alves v. United States, 133 F.3d 1454, 1459 (Fed. Cir. 1998);
Brown v. United States, 105 F.3d 621, 623 (Fed. Cir.), reh’g denied (Fed. Cir. 1997);
Golden Pac. Bancorp v. United States, 15 F.3d 1066, 1070 n.8 (Fed. Cir.), reh’g denied,
en banc suggestion declined (Fed. Cir.), cert. denied, 513 U.S. 961 (1994); Rohiand v.
United States, 136 Fed. Cl. 55, 65 (2018) (citing 28 U.S.C. § 1491(a); and Rick's
Mushroom Serv., Inc., 521 F.3d at 1343); Golden v. United States, 118 Fed. Cl. at 770;
Hampel v. United States, 97 Fed. Cl. at 238; Woodson v. United States, 89 Fed. Cli. 640,
650 (2009). Therefore, this court does not have jurisdiction over plaintiff's tort claims and
those claims are dismissed.

19

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 20 of 24

In addition to plaintiffs other claims, plaintiff's complaint repeatedly uses the
phrase “breach of contract.” In a section of plaintiff's complaint titled “Contract Disputes
Act, 41 U.S.C. § 701,” for example, Ms. Tucker states:

Plaintiff argues states a claim for equitable tolling 4(a)(4)(vi) breach of
Medicare Part B Provider contract in the sum certain claim amount of
$1,652,000 dollars; breach of Medicare Part B Provider count 16 Zala
Farley October 21, 1996 claim of $75 dollars plea and factual resume
contract and breach of Title 18 U.S.C. § 1347 March 5-10, 1999 judgment
contract cause of action under the Contract Disputes Act (CDA)
constitutes such a waiver.

In addition, Ms. Tucker contends that the court “may find that the parties’ relationship is
sufficiently like a contract for the law to assume that there was an implied agreement
which is enforceable under New Jersey contract law.”

In the motion to dismiss, defendant argues that plaintiff “claims that she ‘has
identified an independent Medicare Part B Provider contractual relationship agreed with
Defendant(s) (exhibit 60),’” but that “Ms. Tucker does not, however, provide additional
details regarding the alleged ‘contractual relationship.” (internal references omitted).
Defendant also argues:

Even if the Court were to assume that Ms. Tucker is referring to the podiatry
care that she alleges (in other parts of her complaint) that she performed
between 1995 and 1998, that work was performed 20 years before the
complaint was filed in this case. Every claim over which this Court
possesses jurisdiction is barred unless a complaint containing the claims is
filed within six years after the claim first accrues. 28 U.S.C. § 2501.

The United States Court of Appeais for the Federal Circuit has described the
elements necessary to show a contract with the United States: “The requirements for a
valid contract with the United States are: a mutual intent to contract including offer,
acceptance, and consideration; and authority on the part of the government
representative who entered or ratified the agreement to bind the United States in
contract.” Total Med. Marnt., Inc. v. United States, 104 F.3d 1314, 1319 (Fed. Cir.), reh'g
denied, en banc suggestion declined (Fed. Cir. 1997), cert. denied, 522 U.S. 857 (1997).
Moreover, it is clear that:

A party alleging either an express or implied-in-fact contract with the
government “must show a mutual intent to contract including an offer, an
acceptance, and consideration.” Trauma Serv. Group [v. United States],
104 F.3d [1321,] 1325 [(Fed. Cir. 1997)]. Furthermore, “[a] contract with the
United States also requires that the Government representative who
entered or ratified the agreement had actual authority to bind the United
States.” Id.

20

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 21 of 24

Bank of Guam v. United States, 578 F.3d at 1326 (fourth alteration in original).

In the above-captioned case, the “Exhibit 60 Medicare Part B Provider Contract”
plaintiff attached to her April 8, 2019 filing, but not to her November 21, 2018 complaint,
contains a document titled “AGREEMENT FOR AUTOMATIC CLAIMS SUBMISSION,”
which is dated November 14, 1994. The November 14, 1994 Agreement for Automatic
Claims Submission indicates that the agreement is between a group of companies called
“Contractors,” which consists of “Group Medical & Surgical Service, Blue Cross and Blue
Shield of Texas, Inc., and Group Life Health Insurance Company,” and a “Provider,” who
is identified as Karen Tucker. Under the November 14, 1994 Agreement for Automatic
Claims Submission, the Contractors are to “process and pay claims for the Medicare,
and/or Blue Shield programs in the State of Texas” that are submitted by Karen Tucker.
Raymond Hunter, whose title is listed as “Senior Vice President Information
Management,” signed on behalf of the Contractors.

The November 14, 1994 Agreement for Automatic Claims Submission appears to
be an agreement between Karen Tucker and three private companies, under which the
“Contractors” would process and pay reimbursable and eligible claims for medical
services provided by Karen Tucker. The November 14, 1994 Agreement for Automatic
Claims Submission does not contain the signature of a government official with the
authority to bind the United States to a contract, nor does the November 14, 1994
Agreement indicate that the United States was a party to the November 14, 1994
Agreement for Automatic Claims Submission.

Ms. Tucker has not shown that a valid express contract or implied-in-fact contract
existed between her and the United States. None of the exhibits attached to plaintiff's
complaint or submitted as part of her April 8, 2019 filing in the above-captioned case
indicate the existence of a contract with the United States. Further, plaintiff repeatedly
fails to specify who, if anyone, represented the United States when entering the alleged
contract and whether that representative had the requisite authority to enter into the
agreement in a manner as to bind the United States. Therefore, plaintiff has failed to
allege facts sufficient to demonstrate that an express contract or implied-in-fact contract
with the United States was entered into or to identify the terms of a contract that have
been breached.

Moreover, plaintiff's contract allegations appear to have occurred on or around
“October 21, 1996,” “March 5-10, 1999 judgment contract,” and “January 1995 -February
1998.” According to 28 U.S.C. § 2501 (2018), “[ejvery claim of which the United States
Court of Federal Claims has jurisdiction shall be barred unless the petition thereon is filed
within six years after such claim first accrues.” 28 U.S.C. § 2501; see also John R. Sand
& Gravel Co. v. United States, 457 F.3d 1345, 1354 (Fed. Cir.) (stating that “[t]ne six-year
statute of limitations set forth in section 2501 is a jurisdictional requirement for a suit in
the Court of Federal Claims” (citation omitted)), reh’g en banc denied (Fed. Cir. 2006),
aff'd, 552 U.S. 130 (2008). As the defendant correctly points out in the motion to dismiss,
plaintiff cites alleged contract claims involving work allegedly performed over twenty years

21

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 22 of 24

ago. Therefore, any possible claim of a breach of contract that plaintiff alleges in her
complaint, all of which appear to have occurred in the 1990s, is barred by the statute of
limitations under 28 U.S.C. § 2501. Thus, plaintiff's breach of contract claims are
dismissed.

In plaintiff's complaint, Ms. Tucker also requests that this court “remov[e] the felony
stigma to clear Plaintiffs name for a claim for wrongful erroneous conviction under Title
18 U.S.C. § 1347.” Plaintiff's complaint asserts:

Plaintiff can show the Federal Claims Court has exclusive jurisdiction over
this civil suit against the Defendant(s) for equitable tolling 4(a)(4)(vi) breach
of Medicare Part B Provider contract in the sum certain claim amount of
$1,652,000 dollars, breach of Medicare Part B Provider count 16 patient
Zala Farley October 21, 1996 $75 dollar claim plea and factual resume
contract that does not state a breach of contract; a crime or felony of law
under Title 18 U.S.C. § 1347.

In the motion to dismiss, however, defendant argues:

With regard to Ms. Tucker's allegations regarding her conviction for
Medicare fraud, this Court possesses limited jurisdiction to entertain claims
for compensation based upon unjust conviction and imprisonment. See 28
U.S.C. § 1495; 28 U.S.C. § 2513. These statutes are strictly construed.
Vincin v. United States, 468 F.2d 930, 933 (Ct. Cl. 1972). This Court does
not possess the power to review and overturn convictions or to review in
detail the facts surrounding a conviction or imprisonment. Humphrey v.
United States, 52 Fed. Cl. 593, 596 (2002). Instead, this Court may hear a
claim for money damages related to unjust imprisonment only after a court
has reversed a plaintiff's conviction on the grounds of innocence, or if the
President of the United States has pardoned the plaintiff. Brown v. United
States, 42 Fed. Cl. 139, 141-42 (1998); Lott v. United States, 11 Cl. Ct. 852,
853 (1987).[4]

 

4 Under 28 U.S.C. § 1495 (2018), “[t]he United States Court of Federal Claims shall have
jurisdiction to render judgment upon any claim for damages by any person unjustly
convicted of an offense against the United States and imprisoned.” 28 U.S.C. § 1495; see
also Humphrey v. United States, 52 Fed. Cl. 593, 596 (2002) (stating 28 U.S.C. § 1495
“must be read in conjunction with 28 U.S.C. § 2513”), aff'd, 60 F. App’x 292 (Fed. Cir.
2003). The statute at 28 U.S.C. § 2513 (2018) requires that a person suing under 28
U.S.C. § 1495 must demonstrate:

(1) His conviction has been reversed or set aside on the ground that he is
not guilty of the offense of which he was convicted, or on new trial or
rehearing he was found not guilty of such offense, as appears from the
record or certificate of the court setting aside or reversing such

22

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 23 of 24

Additionally, the defendant argues that:

To the extent that Ms. Tucker is attempting to attack the (five) decisions of
the district court and Third Circuit rejecting her identical claims, this Court
may not review the merits of a decision by a United States District Court.
Shinnecock Indian Nation v. United States, 782 F.3d 1345, 1352 (Fed. Cir.
2015) (“Binding precedent establishes that the Court of Federal Claims has
no jurisdiction to review the merits of a decision rendered by a federal
district court.”) (citing Joshua v. United States, 17 F.3d 378,380 (Fed. Cir.
1994)).”

The statute at 18 U.S.C. § 1347 (2018), cited by plaintiff, has been described as
“mak[ing] it unlawful to ‘defraud any health care benefit program . . . in connection with
_ the delivery of or payment for health care benefits, items, or services.” See United States
v. DeLia, 906 F.3d 1212, 1219 (10th Cir. 2018) (omission in original) (quoting 18 U.S.C.
§ 1347); see also United States v. Bertram, 900 F.3d 743, 748 (6th Cir. 2018) (stating
that 18 U.S.C. § 1347 makes it a crime for individuals “to defraud any health care benefit
program” (quoting 18 U.S.C. § 1347)), cert. denied, 139 S. Ct. 852 (2019). This court,
however, does not have jurisdiction to consider claims that “amount to collateral attacks
on criminal convictions,” including a conviction under 18 U.S.C. § 1347. See Beadles v.
United States, 115 Fed. Ci. 242, 245 (2014) (quoting Perkins v. United States, No. 13-
023C, 2013 WL 3958350, at *3 (Fed. Cl. July 31, 2013)). Generally, this court lacks
jurisdiction to review the merits of a decision of another federal court. See Joshua v.
United States, 17 F.3d at 380 (“[T]he Court of Federal Claims does not have jurisdiction
to review the decisions of district courts or the clerks of district courts relating fo
proceedings before those courts.”); see also Rohland v. United States, 136 Fed. Cl. at 66
(‘[Tlhe Tucker Act does not provide the Court of Federal Claims with jurisdiction to
entertain collateral attacks on decisions of state courts or federal district courts.” (citations
omitted)). Plaintiff's claims involving the decisions of other courts, therefore, are outside
of this court's jurisdiction.

 

conviction, or that he has been pardoned upon the stated ground of
innocence and unjust conviction and

(2) He did not commit any of the acts charged or his acts, deeds, or
omissions in connection with such charge constituted no offense against
the United States, or any State, Territory or the District of Columbia, and
he did not by misconduct or neglect cause or bring about his own
prosecution.

28 U.S.C. § 2513(a)(1)-(2) (2018). Plaintiff has failed to invoke the court's jurisdiction
under 28 U.S.C. § 1495, as plaintiff has not alleged, or provided evidence to the court,
indicating that Ms. Tucker's conviction has been reversed through a certificate or a
certified copy of a pardon pursuant to 28 U.S.C. § 2513.

23

 
Case 1:18-cv-01847-MBH Document12 Filed 04/15/19 Page 24 of 24

CONCLUSION

The court GRANTS defendant's motion to dismiss, and plaintiff's complaint is
DISMISSED for failure to state a claim and for lack of subject-matter jurisdiction. Plaintiff's
Application to Proceed In Forma Pauperis is MOOT. The Clerk of Court shall enter
JUDGMENT consistent with this Opinion.

IT 1S SO ORDERED.

MLb~G8 tnd —

MARIAN BLANK HORN
Judge

24

 
